Citation Nr: 0009949	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-16 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1996 to July 
1997.

This case comes before the Board of Veterans' Appeals (The 
Board) on appeal from a July 1998 Rating Decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained insofar as possible by the RO.

2.  The veteran's service-connected bilateral patellofemoral 
syndrome is principally manifested by complaints of pain and 
a history of subluxation.  There is no instability, 
subluxation or limitation of function exhibited on objective 
testing.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
patellofemoral syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321(b)(1), Part 
4, including §§ 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, 4.59 
Diagnostic Code 5257 and 5260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim of entitlement to an increased 
(compensable) disability evaluation for bilateral 
patellofemoral syndrome is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  Generally, claims for 
increased evaluations are considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1999).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1999).  The Rating Schedule provides that the range of 
motion of the knee is zero degrees on extension to 140 
degrees on flexion.  38 C.F.R. § 4.71, Plate II (1999).  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In the instant case, the appellant was granted service 
connection and assigned a noncompensable disability rating 
for bilateral patellofemoral syndrome by rating decision 
issued in September 1997.  This noncompensable disability 
rating has been confirmed and continued to date.

The appellant primarily complains of pain in his left knee.  
The appellant received a VA examination in March 1998.  The 
examiner found bilateral range of motion from 0 to 140 
degrees.  There was no swelling of the knees, and no pain on 
motion.  It was reported in the medical history that the 
appellant did complain of pain on squatting.  The appellant 
reported one episode of subluxation of the left knee since 
leaving service, but no resulting medical treatment.  The 
appellant reported no effect on his usual occupational or 
daily activities.  The examiner noted some mid-patellofemoral 
crepitation.  Lachman's sign and varus and valgus stress on 
the knee were negative.  There was no clicking or crunching 
of the knees found, and the appellant walked without a limp.  
In June 1998, the appellant's knee was X-rayed and no bony or 
soft tissue abnormalities were noted.  Also in June 1998, the 
appellant underwent an MRI on his knee.  The MRI revealed 
that the anterior and posterior cruciate ligaments, menisci, 
extensor mechanism and collateral ligaments are intact with 
no evidence of tear.  The MRI report indicates a normal MRI 
of the left knee.

Analysis

Diagnostic Codes 5260 and 5261, are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees will result in the 
assignment of a 10 percent rating, limitation of flexion to 
30 degrees warrants a 20 percent evaluation and limitation of 
flexion to 15 degrees warrants a 30 percent evaluation, the 
highest schedular evaluation under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Limitation of extension of the 
knee to 30 degrees warrants a 40 percent evaluation and 
limitation of extension of the knee to 45 degrees warrants a 
50 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  Id.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation of 10 percent under Diagnostic Codes 
5260 or 5261.  The medical evidence demonstrates that the 
veteran had full range of motion without pain.  In order for 
a disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees 
or less.  Thus, the Board concludes that a compensable 
evaluation is not warranted under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

In order for a disability evaluation of 10 percent to be 
assigned under Diagnostic Code 5261, extension of the knee 
must be limited to 10 degrees or more.  The medical evidence 
of record establishes that extension of the knees is full.  
The veteran did not experience pain with motion.  Thus, the 
Board concludes that a compensable evaluation is not 
warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran did not exhibit objective 
evidence of pain on motion of either knee.  The Board notes 
that pain was considered when the range of motion testing was 
performed.  

The veteran's service-connected bilateral knee disability may 
also be rated under the provisions of Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability.  Under Diagnostic Code 5257, a 10 percent 
disability evaluation requires slight impairment of either 
knee.  A 20 percent evaluation requires moderate impairment.  
A 30 percent evaluation requires severe impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999). 

The medical evidence of record reveals that the veteran had 
complaints of a postservice episode of subluxation of the 
left knee.  He stated that his left knee slipped out of place 
and was swollen for 3 days.  The March 1998 VA examination 
report indicates no subluxation or instability.  The veteran 
did not receive any treatment for subluxation and it was not 
confirmed by any competent authority.  While a layperson is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge or expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  Even if the Board were to concede a 
single episode of subluxation, one episode of subluxation 
does not constitute "recurrent" subluxation.  

Overall, the Board finds the knees are asymptomatic.  The 
medical evidence does not demonstrate that the veteran has 
measurable symptomatology that approximates the criteria for 
a compensable evaluation.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the 
knees.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and 

fibula.  Thus, Diagnostic Code 5262 for impairment of the 
tibia and fibula is not for application in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a compensable evaluation for bilateral knee 
disability.  


ORDER

A compensable rating for bilateral patellofemoral syndrome is 
denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

